Citation Nr: 9912738	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee with limitation 
of motion.

2.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969 and from May 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for degenerative joint disease of the left 
knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5257.  In July 1994 the veteran testified at a hearing at the 
RO.  By September 1994 rating action, the RO granted a 20 
percent rating for degenerative joint disease of the left 
knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5257.  

In April 1996, a hearing was held at the Philadelphia, 
Pennsylvania RO, before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim.  
In July 1996, this matter came before the Board for appellate 
consideration, and was remanded to the RO for further 
evidentiary development.  By July 1998 rating action, the RO 
continued the 20 percent rating for degenerative joint 
disease of the left knee, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261, and granted a separate 30 
percent rating for instability of the left knee, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 and a July 1997 VA 
General Counsel Opinion, VAOPGCPREC 23-97.  The veteran has 
continued his appeal.  For reasons more fully explained 
below, the Board finds that this matter must be remanded once 
again. 



REMAND

In the July 1996 remand, the Board directed the RO to obtain 
complete and current treatment records for the veteran and 
scheduling the veteran for a VA examination pursuant to the 
mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995), to 
include consideration of all factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45.

The Board notes that it appears that the RO did obtain 
complete treatment records pertaining to the veteran's left 
knee disorder.  As to the VA examination, the Board finds 
that, although the February 1998 and April 1998 VA 
examination reports were thorough and included extensive 
commentary on the veteran's left knee range of motion and on 
functional disability due to pain and limitation of motion, 
the examiner did not indicate whether the left knee exhibited 
weakened movement, excess fatigability, or incoordination.  
Likewise, the examiner did not indicate whether it was 
feasible to express findings of weakened movement, excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss.  Hence, these examinations 
are incomplete, and do not provide sufficient commentary for 
the Board to render a fully informed decision regarding the 
veteran's claim.  Current treatment records should also be 
compiled on remand. 

The RO's attention is again directed to the decision of the 
case of DeLuca,  wherein, the U.S. Court of Appeals for 
Veterans Claims (Court) held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. 
§ 4.45 (1998).  DeLuca specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
remand order, thus rendering the record incomplete and 
impeding the Board's review.  This developmental deficiency 
must be addressed prior to the Board rendering a decision.  
In light of the Court's recent directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand of July 
1996.  Stegall v. West, 11Vet. App. 268 (1999).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Court noted that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disorder since July 1996.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.   

2.  The RO should obtain complete and 
current VA outpatient treatment records 
concerning treatment of the veteran's 
left knee disability from July 1996 to 
the present.  All records obtained should 
be associated with the claims folder.

3.  The veteran should be scheduled for 
another VA orthopedic examination, to 
determine the current severity of his 
service-connected left knee disability.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If this is not feasible, then the 
examiner should so indicate.

4.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


